POLEN, Judge.
We have examined all thirteen points and sub-points raised by appellants as to the rulings, jury verdict, and final judgment entered in the proceedings below. We find no merit in any of the points raised and therefore affirm the verdict and judgment entered thereon, except as set forth below.
Appellee/cross appellant, in its cross appeal, raises the issue as to whether the codefendant and cross appellee King Motor Company of Deerfield, having been found liable for tortious interference with a contractual arrangement, could be held to only $1.00 damages. We hold that was error and therefore reverse. Given the facts of this case, wherein King’s codefendant, Kahlert, was found liable for payment of the real estate broker's commission in the amount of $100,200.91 plus accrued interest to Heller, and the jury having found King guilty for tortious interference, the codefendants should thus have been held jointly and severally liable for the entire $100,201.91.
Accordingly, we reverse and remand for entry of an amended final judgment consistent with this opinion.
DELL and WALDEN, JJ., concur.